Citation Nr: 1733708	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-42 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

The propriety of the termination of the Veteran's disability compensation benefits during the period December 27, 2001, to February 19, 2008, due to fugitive felon status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1976 and from September 1977 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge, and a copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is warranted to ascertain additional information regarding the Veteran's warrant issued on January 24, 1989, by San Diego, California, authorities.  

In the October 2015 Board remand, it was noted that it is unclear as to the nature of the charges that were brought against the Veteran in 1989, as a copy of the January 24, 1989 warrant is not of record.  It was expressly noted that "this warrant is necessary in order to determine whether the Veteran was charged with a felony."  As such, in October 2015, the Board directed the AOJ to "[m]ake reasonable efforts to obtain a copy of the January 24, 1989, arrest warrant that was issued by authorities in San Diego, California, or any other records that document the charges that necessitated the San Diego warrant."  

Per the remand instructions, the AOJ requested a copy of the January 24, 1989 arrest warrant from the San Diego County Sheriff's Department.  However, a negative reply was received in August 2016, indicating that the "Sheriff's Department does not have any records responsive to this request."   

After reviewing the development conducted, the Board finds that the AOJ has not substantially complied with the Board's request to obtain records pertinent to the January 1989 San Diego warrant.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  Arrest records obtained from the City of Buffalo, Department of Police, in September 2016, reflect that the Veteran was arrested in April 1989 in Buffalo, New York, pursuant to a warrant issued by the San Diego Marshall's Office for a "weapon offense."  The San Diego criminal case file number was provided as "CRN11822," as well as a notation of "MIS/ASSAULT, DEADLY WEAPON."  However, despite the information obtained, no further development was attempted.

The Board notes that assault with a deadly weapon may be charged by the prosecutor as a misdemeanor or felony in the state of California, depending upon the type of weapon used, whether the alleged victim was injured, and the seriousness of that injury.  See California Penal Code § 245(a)(1).  Furthermore, the Board notes that the website for Superior Court of California, County of San Diego, reflects that the Veteran's criminal case file number CRN11822, filed in March 1987, is located at the North County Regional Center.  See http://courtindex.sdcourt.ca.gov/CISPublic/casedetailr?casenum=CRN11822&casesite=NC&applcode=R (last visited Aug. 14, 2017).  Per the Superior Court of California's website, the contact information for the case file location is as follows:  North County Regional Center, Business Office/Records, 325 South Melrose, Vista, CA 92081.  As information regarding the nature of the charges filed against the Veteran, as well as additional information related to the 1989 warrant, will likely be contained in the Veteran's criminal case file, a request for the these records should be made on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Request records pertinent to the Veteran's Superior Court of California, County of San Diego, criminal case file number CRN11822 from the North County Regional Center, Business Office/Records, 325 South Melrose, Vista, CA 92081, including the nature of the offense(s) charged against the Veteran and any related warrant information.  If the requested information is not available, the claims folder must indicate this fact.

2.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole are part, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




